In an action to recover damages for personal injuries, etc., the third-party defendant appeals from an order of the Supreme Court, Nassau County (Jonas, J.), entered May 22, 2003, which denied its motion for summary judgment dismissing the complaint and the third-party complaint.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
There are issues of fact requiring the denial of summary judgment. Santucci, J.P., Florio, Schmidt and Rivera, JJ., concur.